DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, applicant recites “the toothed belt body being including…”.  The use of both words seems duplicative.  Either but not both words would make the remaining limitations clearer. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10018248 B2 to Duke, Jr. et al. (Duke) in view of United States Patent Application Publication No. 2015/0152941 A1 to Sekiguchi et al. (Sekiguchi).
Sekiguchi discloses a toothed belt (Sekiguchi, title, abstract), an analogous field of endeavor as Duke.

With regard to claim 1, Duke discloses a toothed belt (10, fig. 1, column 3, lines 34-36), comprising a toothed belt body (12, fig. 1, column 3, lines 34-36) and a reinforcing cloth (16, fig. 1, column 3, lines 37-38), 
the toothed belt body being including a rubber composition (column 3, lines 34-36 “a body which may be of cast urethane…”) and having a base part formed into a flat band shape (fig. 1, the portion of the body 12 that is located opposite member 18 from the tooth portion 14 of the body 12) and a plurality of rubber tooth parts (14/14, fig. 1, column 3, lines 34-36), the rubber tooth parts being arranged integrally with one face of the base part (shown in the cross section view of fig. 1) and spaced apart from each other in a belt lengthwise direction (shown in fig. 1), 
the reinforcing cloth being attached to the toothed belt body to cover a face (shown in fig. 1, described at column 3, lines 37-38), of the toothed belt body (shown in fig. 1), with the rubber tooth parts (14/14), 
each of the rubber tooth parts being covered with the reinforcing cloth in a corresponding one of cloth-covered tooth parts (shown in fig. 1) where a rate of a volume of the reinforcing cloth with respect to a volume of the cloth-covered tooth part is 60% or more (not disclosed).  
Duke fails to disclose a toothed belt where a rate of a volume of reinforcing cloth with respect to a volume of the cloth-covered tooth part is 60% or more.
It is noted that applicant does not place any criticality for the claimed range, noting on page 16, line 7 “it is suitable to set the cloth rate to 60% or more”.  It is noted that only a single working example of 61% is provided. No evidence is provided that higher rates of cloth rate perform with the same amount of durability as that seen at 61%.  No evidence is provided that the claimed cloth rate works at the claimed 60% either. 
Sekiguchi demonstrates that a toothed belt having a ration of the volume of the reinforcing fabric to the volume of the fabric covered tooth parts is about 60% was common knowledge prior to a person having ordinary skill in the art at the time of filing.  See Sekiguchi fig. 4b, paragraph 0039 (cloth thickness 0.5 mm), paragraph 0040 (tooth height 0.76 mm), paragraph 0029 (tooth pitch 2 mm) to see a toothed belt having a ratio of approximately 66%.  Sekiguchi further discloses the toothed belt configuration reduces noise and vibrations (paragraph 0008).  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the toothed belt of Duke with a rate of a volume of reinforcing cloth with respect to a volume of the cloth-covered tooth part is 60% or more, in order to reduce noise and vibrations as taught by Sekiguchi. 

With regard to claim 2, Duke in view of Sekiguchi discloses the toothed belt of claim 1 as set forth above, and Sekiguchi further discloses wherein the reinforcing cloth is attached to the toothed belt body via an adhesion layer, and the adhesion layer comprises H-NBR rubber (Sekiguchi, paragraph 0061).  It would have been further obvious to use the adhesive taught by Sekiguchi to adhere the cloth layer for the same reasons Sekiguchi chose to use that material.   

With regard to claim 3, Duke in view of Sekiguchi discloses the toothed belt of claim 1 as set forth above, and Sekiguchi further discloses wherein the toothed belt includes cords embedded to extend in a lengthwise direction of the toothed belt body and made of glass fiber (Sekiguchi, paragraph 0038), 
the rubber composition constituting the toothed belt body comprises H-NBR (Sekiguchi, paragraph 0040) as a rubber component, and 
the reinforcing cloth comprises nylon (Sekiguchi, paragraph 0039).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the toothed belt of Duke in view of Sekiguchi with the specific components specified by Sekiguchi, since those components are known to work as evidenced by Sekiguchi to reduce vibration and noise.

With regard to claim 4, Duke in view of Sekiguchi discloses the toothed belt of claim 1 as set forth above, and Sekiguchi further discloses wherein the plurality of cloth-covered tooth parts are arranged at a pitch of 2 mm or more and 3 mm or less (as set forth above in the rejection of claim 1, Sekiguchi paragraph 0029 teaches a pitch of 2-3 mm both inclusive).  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the toothed belt of Duke in view of Sekiguchi with tooth parts arranged at a pitch of 2 to 3 mm in order to reduce noise and vibrations as taught by Sekiguchi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in form PTO 892 not made of record above, disclose similar devices having some but not all of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753